DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/28/2021 has been entered. Claims 1-9, 12-18, and 21-24 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 13, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Elad et al. (US 2019/0051982, hereby referred as Elad).
Regarding claim 1, Behroozi teaches the following:
an antenna system (figures 6-7) for a high-altitude platform (HAP) configured to move in a pattern in the stratosphere to provide communication services to a region of interest, the antenna system configured to compensate for movement of the HAP in the stratosphere relative to the region of interest, the antenna system comprising: 
a feed mechanism including: 

an antenna array switching circuit (“a balloon's communication system may switch between two or more RF antennas”, paragraph [0121]) configured to receive communication signals from the controller associated with a plurality of beams (figures 6-7 and their descriptions); and 
a plurality of antenna units (“a balloon's communication system may switch between two or more RF antennas” paragraph [0121]) operatively coupled to the feed mechanism, each of the plurality of antenna units being configured to transmit beams that provide communication services to a selected portion of the region of interest (figures 6-7, paragraphs [0107]-[0126]), 
wherein the controller is configured to: 
determine that the HAP has moved in the stratosphere relative to the region of interest (figures 6-7, paragraphs [0107]-[0126]), 
determine, based on the relative movement of the HAP, that a first one of the plurality of antenna units will no longer be able to provide the communication services to the selected portion of the region of interest (figures 6-7, paragraphs [0107]-[0126]), 
select one a feed of a second one of the plurality of antenna units based on at least one of azimuth or elevation (figures 6-7, paragraphs [0107]-[0126], “a balloon's communication system may switch between two or more RF antennas, each capable of transmitting a signal with a different beam width”), and 
cause the antenna array switching circuit to adjust the beams transmitted by the antenna units by switching from the first one of the plurality of antenna units to the second one of the plurality of antenna units to provide the communication services via the selected feed to the selected portion of the region of interest while compensating for the relative movement of the HAP, such that the 
Behroozi does not explicitly teach select one of multiple feeds of a second one of the plurality of antenna units based on at least one of azimuth or elevation. However Behroozi does teach that the antennas can have an adjustable beam width (“a balloon may be equipped with an antenna with a continuously adjustable beam width”, paragraph [0121]).
Elad suggests the teachings of an antenna unit having a plurality of feeds, and selecting one of the feeds based on at least one of azimuth or elevation (paragraph [0007]” The controller is configured to scan along a curved edge of the parabolic cylindrical reflector by moving, using a mechanical positioning mechanism, the antenna feeds in a direction parallel to a directrix of the parabolic cylindrical reflector while maintaining the orientation or by electronically selecting one of the line-array(s), wherein the selecting comprises selecting from two or more parallel linear arrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Behroozi select one of multiple feeds of a second one of the plurality of antenna units based on at least one of azimuth or elevation as suggested by the teachings of Behroozi and Elad which can be used to adjust the beam of radiation towards a certain desired area (Elad, paragraph [0007])(Behroozi, paragraph [0121]).

Regarding claim 2, Behroozi as referred in claim 1 teaches the following:
wherein the plurality of antenna units form either a phased antenna array or a non-phased array (paragraph [0121]).

Regarding claim 3, Behroozi as referred in claim 1 teaches the antenna system with the exception for the following:
wherein the plurality of antenna units are cylindrical antennas.
However Behroozi does teach that the antenna units could be a radiating element with a reflector (paragraph [0102]), and a cylindrical shaped reflector is well known in the antenna art.
Elad suggests the teachings of wherein the plurality of antenna units are cylindrical antennas (paragraph [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of antenna units of Behroozi to be cylindrical antennas as suggested by the teachings of Elad as cylindrical reflector antennas just use an alternative shape for the reflector which is a design choice that can provide a desired beam, and can also be used injunction with a multiple element feed to allow for scanning (paragraph [0007]).

Regarding claim 4, Behroozi as modified in claim 3 teaches the antenna system with the exception for the following:
wherein each of the cylindrical antennas includes a two-element fed reflector having two feeds placed along an axis of a semi- cylindrical reflector, each of the two feeds having a phase that is variable so as to scan in azimuth or elevation.
However Behroozi also suggests scanning in azimuth or elevation (paragraph [0121]).
Elad suggests the teachings of wherein each of the cylindrical antennas includes a two-element fed reflector having two feeds placed along an axis of a semi-cylindrical reflector, each of the two feeds having a phase that is variable so as to scan in azimuth or elevation (paragraph [0007], figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the cylindrical antennas of Behroozi to include a two-element fed reflector having two 

Regarding claim 13, Behroozi teaches the following:
a method of controlling a high-altitude platform (HAP) to move in a pattern in the stratosphere to provide coverage to a region of interest and compensate for movement of the HAP relative to the region of interest (figures 6 and 7), the method comprising: 
monitoring, by a controller (“computing systems located on an individual balloon”, paragraph [0107]), movement of the HAP in the stratosphere (steps 602 and 604, figures 6-7); 
determining, by the controller, that the HAP has moved in the stratosphere relative to the region of interest (step 604, figures 6-7); 
determining, by the controller based on the relative movement of the HAP, that a first one of the plurality of antenna units in the HAP will no longer be able to provide communication services to a selected portion of the region of interest (steps 604 and 606, figures 6-7); 
selecting, by the controller, one of a feed of a second one of the plurality of antenna units based on at least one of azimuth or elevation (figures 6-7, paragraphs [0107]-[0126], “a balloon's communication system may switch between two or more RF antennas, each capable of transmitting a signal with a different beam width”); and 
causing, by the controller, an antenna array switching circuit in the HAP to adjust beams transmitted by the plurality of antenna units by switching from the first one of the plurality of antenna units to the second one of the plurality of antenna units to provide the communication services via the selected feed to the selected portion of the region of interest while compensating for the relative movement of the HAP, such that the communication services provided to the selected portion of the 
Behroozi does not explicitly teach selecting, by the controller, one of multiple feeds of a second one of the plurality of antenna units based on at least one of azimuth or elevation. However Behroozi does teach that the antennas can have an adjustable beam width (“a balloon may be equipped with an antenna with a continuously adjustable beam width”, paragraph [0121]).
Elad suggests the teachings of selecting, by the controller, one of multiple feeds of a second one of the plurality of antenna units based on at least one of azimuth or elevation (paragraph [0007]” The controller is configured to scan along a curved edge of the parabolic cylindrical reflector by moving, using a mechanical positioning mechanism, the antenna feeds in a direction parallel to a directrix of the parabolic cylindrical reflector while maintaining the orientation or by electronically selecting one of the line-array(s), wherein the selecting comprises selecting from two or more parallel linear arrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Behroozi one of a feed of a second one of the plurality of antenna units based on at least one of azimuth or elevation as suggested by the teachings of Behroozi and Eladin which can be used to adjust the beam of radiation towards a certain desired area (Elad, paragraph [0007])(Behroozi, paragraph [0121]).

Regarding claim 18, Behroozi as referred in claim 13 teaches the method with the exception for the following:
further comprising varying a phase of the multiple feeds of one or more of the plurality of antenna units to scan in at least one of azimuth or elevation.
However Behroozi also suggests scanning in azimuth or elevation (paragraph [0121]).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Behroozi to include varying a phase of feeds to one or more of the plurality of antenna units to scan in at least one of azimuth or elevation as suggested by the teachings of Elad which can be used to adjust the beam of radiation that allows for scanning towards a certain desired area (paragraph [0007]).

Regarding claim 21, Behroozi teaches the following:
an antenna system for a high-altitude platform (HAP) configured to move in a pattern in the stratosphere to provide communication services to a region of interest, the antenna system configured to prevent interruptions in the communication services due to the movement of the HAP (figures 6 and 7), the antenna system comprising: 
a plurality of antenna units (“a balloon's communication system may switch between two or more RF antennas” paragraph [0121]), each of the plurality of antenna units being configured to transmit beams that provide communication services to a selected portion of the region of interest (figures 6-7, paragraphs [0107]-[0126]); and 
a controller (“computing systems located on an individual balloon”, paragraph [0107]) configured to: 
determine, based on relative movement of the HAP, that a first one of the plurality of antenna units will no longer be able to provide the communication services to the selected portion of the region of interest (figures 6-7, paragraphs [0107]-[0126]), 	

based on the determination, adjust the beams transmitted by the antenna units so that the second one of the plurality of antenna units provides the communication services via the selected feed to the selected portion of the region of interest while compensating for the relative movement of the HAP (figures 6-7, paragraphs [0107]-[0126]).
Behroozi does not explicitly teach select one of multiple feeds of a second one of the plurality of antenna units based on at least one of azimuth or elevation. However Behroozi does teach that the antennas can have an adjustable beam width (“a balloon may be equipped with an antenna with a continuously adjustable beam width”, paragraph [0121]).
Elad suggests the teachings of an antenna unit having a plurality of feeds, and selecting one of the feeds based on at least one of azimuth or elevation (paragraph [0007]” The controller is configured to scan along a curved edge of the parabolic cylindrical reflector by moving, using a mechanical positioning mechanism, the antenna feeds in a direction parallel to a directrix of the parabolic cylindrical reflector while maintaining the orientation or by electronically selecting one of the line-array(s), wherein the selecting comprises selecting from two or more parallel linear arrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Behroozi select one of multiple feeds of a second one of the plurality of antenna units based on at least one of azimuth or elevation as suggested by the teachings of Behroozi and Elad which can be used to adjust the beam of radiation towards a certain desired area (Elad, paragraph [0007])(Behroozi, paragraph [0121]).

Regarding claim 22, Behroozi as referred in claim 21 teaches the following:
further comprising an antenna array switching circuit (“a balloon's communication system may switch between two or more RF antennas”, paragraph [0121]), wherein the controller is further configured to cause the antenna array switching circuit to adjust the beams transmitted by the antenna units by switching from the first one of the plurality of antenna units to the second one of the plurality of antenna units (figures 6-7, paragraphs [0107]-[0126]).

Regarding claim 23, Behroozi as referred in claim 21 teaches the antenna system with the exception for the following:
wherein the plurality of antenna units are cylindrical antennas.
However Behroozi does teach that the antenna units could be a radiating element with a reflector (paragraph [0102]), and a cylindrical shaped reflector is well known in the antenna art.
Elad suggests the teachings of wherein the plurality of antenna units are cylindrical antennas (paragraph [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of antenna units of Behroozi to be cylindrical antennas as suggested by the teachings of Elad as cylindrical reflector antennas just use an alternative shape for the reflector which is a design choice that can provide a desired beam, and can also be used injunction with a multiple element feed to allow for scanning (paragraph [0007]).

Regarding claim 24, Behroozi as modified in claim 23 teaches the antenna system with the exception for the following:

However Behroozi also suggests scanning in azimuth or elevation (paragraph [0121]).
Elad suggests the teachings of wherein each of the cylindrical antennas includes a two-element fed reflector having two feeds placed along an axis of a semi-cylindrical reflector, each of the two feeds having a phase that is variable so as to scan in azimuth or elevation (paragraph [0007], figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the cylindrical antennas of Behroozi to include a two-element fed reflector having two feeds placed along an axis of a semi-cylindrical reflector, each of the two feeds having a phase that is variable so as to scan in azimuth or elevation as suggested by the teachings of Elad which can be used to adjust the beam of radiation that allows for scanning towards a certain desired area (paragraph [0007]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Elad et al. (US 2019/0051982, hereby referred as Elad), and further in view of Hoshino et al. (US 2021/0258067, hereby referred as Hoshino).
Regarding claim 5, Behroozi as modified in claim 4 teaches the antenna system with the exception for the following:
wherein a center beam and any exterior beams surrounding the center beam are configured to provide the communication services to a region of interest having a diameter of at least 40 km.
Hoshino suggests the teachings of wherein a center beam and any exterior beams surrounding the center beam are configured to provide the communication services to a region of interest having a diameter of at least 40 km (figure 9, paragraph [0112]).


Regarding claim 6, Behroozi as modified in claim 3 teaches the antenna system with the exception for the following:
wherein the plurality of beams includes at least a set of exterior beams disposed around a center beam.
Hoshino suggests the teachings of wherein the plurality of beams includes at least a set of exterior beams disposed around a center beam (figure 9, paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of beams of Behroozi as modified to include at least a set of exterior beams disposed around a center beam as suggested by the teachings of Hoshino in order to provide sufficient coverage of an area with only one HAP which can reduce the amount of HAP’s needed (paragraph [0112]), and since changing the amount of exterior beams around a center beam is a design choice that can be used to alter the bandwidth provided to each area.

Regarding claim 7, Behroozi as modified in claim 6 teaches the antenna system with the exception for the following:
wherein the set of exterior beams comprise at least 6 beams.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the set of exterior beams of Behroozi as modified to comprise at least 6 beams as suggested by the teachings of Hoshino in order to provide sufficient coverage of an area with only one HAP which can reduce the amount of HAP’s needed (paragraph [0112]), and since changing the amount of exterior beams is a design choice that can be used to alter the bandwidth provided to each area.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Elad et al. (US 2019/0051982, hereby referred as Elad), and further in view of Zhu et al. (US 2020/0287292, hereby referred as Zhu).
Regarding claim 8, Behroozi as modified in claim 1 teaches the antenna system with the exception for the following:
wherein the antenna array switching circuit comprises a field-programmable gate array (FPGA) configured to route feed signals to the plurality of antenna units.
However Behroozi does suggests wherein the antenna array switching circuit is configured to route feed signals to the plurality of antenna units (paragraph [0121]).
Zhu suggests the teachings of wherein the antenna array switching circuit comprises a field-programmable gate array (FPGA) configured to route feed signals to the plurality of antenna units (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna array switching circuit of Behroozi to comprise a field-programmable gate array (FPGA) configured to route feed signals to the plurality of antenna units as suggested by the teachings of 

Regarding claim 12, Behroozi as modified in claim 1 teaches the antenna system with the exception for the following:
a high altitude platform (HAP) configured to operate in the stratosphere (figures 6-7), the HAP comprising: 
the antenna system of claim 1 (as explained in claim 1).
Behroozi does not teach a propulsion system operatively coupled to the antenna system, the propulsion system being configured to adjust a position of the HAP in the stratosphere relative to the region of interest.
Zhu suggests the teachings of a propulsion system operatively coupled to the antenna system (element 202, figure 3), the propulsion system being configured to adjust a position of the HAP in the stratosphere relative to the region of interest (paragraphs [0081] and [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the HAP of Behroozi to include a propulsion system operatively coupled to the antenna system, the propulsion system being configured to adjust a position of the HAP in the stratosphere relative to the region of interest as suggested by the teachings of Zhu in order to move the HAP into a target position to provide coverage for a certain desired area (paragraphs [0081] and [0094]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Elad et al. (US 2019/0051982, hereby referred as Elad), and further in view of Kreutel, Jr. et al. (US 3852763, hereby referred as Kreutel).
Regarding claim 9, Behroozi as modified in claim 1 teaches the antenna system with the exception for the following:
wherein the plurality of antenna units are torus antennas.
However Behroozi does teach that the antenna units could be a radiating element with a reflector (paragraph [0102]), and a torus shaped reflector is well known in the antenna art.
Kreutel suggests the teachings of a torus antenna (column 4, lines 16-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of antenna units of Behroozi to be torus antennas as suggested by the teachings of Kreutel as toroidal reflector antennas just use an alternative shape for the reflector which is a design choice that can provide a desired beam, and can also provide for conical scan capability.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Elad et al. (US 2019/0051982, hereby referred as Elad), and further in view of Hoshino et al. (US 2021/0258067, hereby referred as Hoshino).
Regarding claim 14, Behroozi as modified in claim 13 teaches the method with the exception for the following:
wherein the beams transmitted by the plurality of antenna units include at least a set of exterior beams disposed around a center beam.
Hoshino suggests the teachings of wherein the beams transmitted by the plurality of antenna units include at least a set of exterior beams disposed around a center beam (figure 9, paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the beams transmitted by the plurality of antenna units of Behroozi to include at least a set of exterior beams disposed around a center beam as suggested by the teachings of Hoshino in order to 

Regarding claim 15, Behroozi as modified in claim 14 teaches the method with the exception for the following:
wherein the set of exterior beams comprise at least 6 beams.
Hoshino suggests the teachings of wherein the set of exterior beams comprise at least 6 beams (figure 9, paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the set of exterior beams of Behroozi as modified to comprise at least 6 beams as suggested by the teachings of Hoshino in order to provide sufficient coverage of an area with only one HAP which can reduce the amount of HAP’s needed (paragraph [0112]), and since changing the amount of exterior beams is a design choice that can be used to alter the bandwidth provided to each area.

Regarding claim 16, Behroozi as modified in claim 14 teaches the method with the exception for the following:
wherein transmitting the set of exterior beams disposed around the center beam is performed by cylindrical antennas of the plurality of antenna units.
However Behroozi does teach that the antenna units could be a radiating element with a reflector (paragraph [0102]), and a cylindrical shaped reflector is well known in the antenna art.
Elad suggests the teachings of wherein the plurality of antenna units are cylindrical antennas (paragraph [0007].
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of in view of Elad et al. (US 2019/0051982, hereby referred as Elad) and Hoshino et al. (US 2021/0258067, hereby referred as Hoshino), and further in view of Kreutel, Jr. et al. (US 3852763, hereby referred as Kreutel)
Regarding claim 17, Behroozi as modified in claim 14 teaches the method with the exception for the following:
wherein transmitting the set of exterior beams disposed around the center beam is performed by torus antennas of the plurality of antenna units.
However Behroozi does teach that the antenna units could be a radiating element with a reflector (paragraph [0102]).
Kreutel suggests the teachings of a torus antenna (column 4, lines 16-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein transmitting the set of exterior beams disposed around the center beam of Behroozi as modified performed by to be torus antennas of the plurality of antenna units as suggested by the teachings of Kreutel as toroidal reflector antennas just use an alternative shape for the reflector which is a design choice that can provide a desired beam, and can also provide for conical scan capability.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Regarding the independent claims, the applicant argues that the Elad would fail to cure the deficiencies of Behroozi. 
The examiner respectfully disagrees. Behroozi does teach that the antennas can have an adjustable beam width (“a balloon may be equipped with an antenna with a continuously adjustable beam width”, paragraph [0121]) and that the antennas may be switched (paragraph [0121]). Elad suggests the teachings of an antenna unit having a plurality of feeds, and selecting one of the feeds based on at least one of azimuth or elevation (paragraph [0007]” The controller is configured to scan along a curved edge of the parabolic cylindrical reflector by moving, using a mechanical positioning mechanism, the antenna feeds in a direction parallel to a directrix of the parabolic cylindrical reflector while maintaining the orientation or by electronically selecting one of the line-array(s), wherein the selecting comprises selecting from two or more parallel linear arrays”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Behroozi select one of multiple feeds of a second one of the plurality of antenna units based on at least one of azimuth or elevation as suggested by the teachings of Behroozi and Elad which can be used to adjust the beam of radiation towards a certain desired area (Elad, paragraph [0007])(Behroozi, paragraph [0121]), and the amended subject matter of the independent claims would be taught. The dependent claims are also rejected as explained above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845